          Case 1:21-cv-00541-RP Document 29 Filed 08/10/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 JOHN DOE,                                       §
                                                 §       CIVIL ACTION NO. 1:21-cv-00541-RP
                              Plaintiff,         §
           v.                                    §       JUDGE ROBERT PITMAN
                                                 §
 SOUTHWESTERN UNIVERSITY and                     §
 SHELLEY STORY,                                  §
                                                 §
                            Defendants.          §


                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff John Doe, by and through his counsel,

hereby gives notice that the above-styled action is voluntarily dismissed, with prejudice, against

the Defendants.

                                             Respectfully submitted,

                                             /s/ Kristina W. Supler
                                             Kristina W. Supler*
                                             Susan C. Stone*
                                             KOHRMAN, JACKSON & KRANTZ LLP
                                             1375 E. 9th St., 29th Floor
                                             Cleveland, OH 44114
                                             P: (216) 696-8700
                                             F: (216) 621-6536
                                             E: scs@kjk.com; kws@kjk.com
                                             *Admitted Pro Hac Vice

                                             David Kenneth Sergi (No. 18036000)
                                             Katherine Frank (No. 24105630)
                                             SERGI AND ASSOCIATES P.C.
                                             329 S. Guadalupe St.
                                             San Marcos, TX 78666
                                             P: (512) 759-8495
                                             F: (512) 392-5042
                                             E: david@sergilaw.com
                                                 katie@sergilaw.com

                                             Counsel for Plaintiff John Doe
              Case 1:21-cv-00541-RP Document 29 Filed 08/10/21 Page 2 of 2




                              CERTIFICATE OF CONFERENCE

          On the 22nd day of July 2021, the undersigned counsel conferred with opposing counsel

concerning this Notice and was advised that opposing counsel did not oppose this Notice.

                                               /s/ Kristina W. Supler
                                               Kristina W. Supler



                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that the foregoing Plaintiff’s Notice of Voluntary

Dismissal was filed electronically on this 10th day of August 2021. Notice of this filing will be

sent to all parties by operation of the Court’s electronic filing system. Parties not receiving service

through the Court’s electronic filing system will be served by regular U.S. mail. Parties may access

this filing through the Court’s system.

                                               /s/ Kristina W. Supler
                                               Kristina W. Supler




                                                  2
4843-5460-6581, v. 3
